                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Craig Douglas Hoglund and Christine             )
Joan Hoglund,                                   )
                                                )
                Plaintiffs,                     )
                                                )       ORDER
        vs.                                     )
                                                )
Commissioner of Internal Revenue,               )
David J. Kautter, International Revenue         )
Service, its officers, employees and corps      )
including Dana (Hill) Fairchild in her          )
official capacity, and Doreen Peterson, in      )       Case No. 1:18-cv-189
her official capacity et. al.,                  )
                                                )
                Defendants.                     )


        On January 14, 2019, during the pendency of the government shutdown, plaintiffs filed a

response to defendants’ motion to dismiss as well as a motion for summary judgment.

        On motion by defendants, the court issued an order on January 17, 2019, staying the above

entitled action until appropriations were restored and Department of Justice attorneys were permitted

to resume their usual civil litigation functions.

        On January 28, 2019, defendants filed a motion to lift the stay as appropriations have been

restored. Defendants’ motion (Doc. No. 23) is GRANTED. Defendants shall have until February

14, 2019, to file a reply to plaintiffs’ response to their motion to dismiss. Defendants shall have until

February 21, 2019, to file a response to plaintiffs’ motion for summary judgment.

        IT IS SO ORDERED.

        Dated this 31st day of January, 2019.

                                                        /s/ Charles S. Miller, Jr.
                                                        Charles S. Miller, Jr., Magistrate Judge
                                                        United States District Court
